Citation Nr: 1712177	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  13-31 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE
 
Entitlement to service connection for leukopenia, to include as due to radiation exposure. 
 
 
REPRESENTATION
 
Appellant represented by:  Missouri Veterans Commission
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1954 to July 1981. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. The appeal was certified to the Board by the RO in St. Louis, Missouri. 
 
In May 2015, the Board determined that new and material evidence had been submitted to reopen a claim of entitlement to service connection for leukopenia and remanded the matter for additional development. 
 
The Board acknowledges that additional evidence has been added to the record since the August 2016 supplemental statement of the case. To the extent this evidence was submitted by the Veteran, automatic waiver applies. 38 U.S.C. § 7105(e)(1) (West 2014).
 
The Board also notes that clarifying opinions were obtained from the Director, Compensation Service in August and September 2016. These were negative opinions and a remand solely to issue another supplemental statement of the case would serve no useful purpose. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). The Board further notes that the Veteran submitted a copy of the September 2016 clarification (which was identical to the August 2016 clarification as concerns the issue in question) as an exhibit to his February 2017 argument. 
 
In January 2017, the Veteran indicated that he was withdrawing his hearing request. See 38 C.F.R. § 20.704(e) (2016).
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).
 
 
FINDING OF FACT
 
The preponderance of the probative evidence is against finding that leukopenia was demonstrated during service or is related to events in service, to include exposure to ionizing radiation in Palomares, Spain in 1966.
 
 
CONCLUSION OF LAW
 
Leukopenia was neither incurred nor aggravated during service, nor may it be presumed to have been so incurred therein. 38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Analysis
 
In June 2012, VA denied entitlement to service connection for leukopenia with chronic low blood counts (also claimed as thrombocytopenia and pancytopenia). The Veteran disagreed with the decision and perfected this appeal. 
 
The Veteran asserts that he developed leukopenia as the result of his participation in the cleanup of radioactive debris at Palomares, Spain in 1966. Service records and associated documents confirm his presence and exposure. 
 
Certain diseases are service-connected on a presumptive basis if they become manifest in a radiation-exposed veteran. See 38 C.F.R. § 3.309(d). Leukopenia is not listed as a disease specific to radiation-exposed veterans and presumptive service connection is not for consideration.
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).
 
Service treatment records do not show that either leukopenia or any other blood disorder had its onset during active service and the Veteran does not contend as such. Rather, he argues that his currently diagnosed leukopenia is related to in-service radiation exposure. The specific requirements for adjudicating claims for service connection based on exposure to ionizing radiation are found at 38 C.F.R. § 3.311. 
 
In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period, and it is contended the disease is a result of ionizing radiation exposure during service, an assessment will be made as to the size and nature of the radiation dose or doses. 38 C.F.R. § 3.311(a)(1).
 
For claims based on radiation exposure other than atmospheric nuclear weapons test participation or occupation of Hiroshima or Nagasaki, a request will be made for any available records concerning a veteran's exposure to radiation. These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records, which may contain information pertaining to a veteran's radiation dose in service. All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. 38 C.F.R. § 3.311(a)(2)(iii).
 
When it is determined that a veteran was exposed to ionizing radiation, subsequently developed a radiogenic disease, and such disease first became manifest during any applicable period, the claim will be referred to the Under Secretary for Benefits for further consideration. 38 C.F.R. § 3.311(b)(1).
 
Leukopenia is not listed as a radiogenic disease under 38 C.F.R. § 3.311(b)(2). Notwithstanding, the Veteran submitted private opinions linking leukopenia to his exposure to radioactive material, and as such, VA will consider the claim under the provisions of this section. See 38 C.F.R. § 3.311(b)(4).

An April 2012 memorandum from the Department of the Air Force responded to the request for a radiation dose inquiry. The Air Force Safety Center  determined that the Veteran arrived at the scene of a nuclear weapons accident in Palomares in January 1966 and stayed until late March 1966. He was among a group of individuals who, as a result of urine samples, had the greatest plutonium body burden out of all personnel who submitted samples. Based on the results of urine samples, as well as scientific publications, the Air Force Safety Center provided an estimated maximum total effective dose equivalent, or sum of external and internal dose for the Veteran, of approximately 4.2 rem, and a separate red bone marrow 50-year committed equivalent dose of 1.18 rem. 
 
On May 4, 2012, the Director, Compensation Service submitted a request to the Under Secretary for Health for a radiation review under 38 C.F.R. § 3.311. A May 14, 2012 response from the Director, Post 9-11 Era, Environmental Health Program states that since the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it was unlikely that his leukopenia, thrombocytopenia and/or pancytopenia could be attributed to radiation exposure during service. The Director of the Post 9-11 Era, Environmental Health Program specifically noted that at exposures below 5-10 rem, the risks of health effects were either too small to be observed or were nonexistent. 

On May 15, 2012, the Director, Compensation service reviewed the above memorandum, and following consideration of the entire record, opined that there was no reasonable possibility that the Veteran's leukopenia, thrombocytopenia, and pancytopenia resulted from his exposure to ionizing radiation in service. 
 
A December 2013 Memorandum from the Air Force Medical Support Agency  indicates that the dose assessments for veterans involved in the Palomares incident were being reevaluated. In June 2014, the Air Force Medical Support Agency provided a revised response pertaining to the Veteran.  This report stated that the appellant was determined to be one of the highest exposed individuals that responded to the incident. He was assigned a conservative committed (i.e., worst case) effective dose of 17.9 rem based on the application of contemporary models to his bioassay data from the 1960s. The corresponding critical organ doses were now 175.7 rem for the bone surface, 69.3 rem for the lungs, and 8.4 rem for the liver. 
 
Pursuant to the May 2015 remand, in October 2015, the RO requested additional opinion based on the revised dose estimate. In March 2016, the Director, Compensation Service, submitted a request to the Under Secretary for Health. 
 
On August 4, 2016, the Director, Post 9/11-Era Environmental Health Program responded to the request. The memorandum notes that there were two separate methodologies used by the Air Force to determine radiation dose to the red (bone) marrow, which was the organ of interest for the Veteran's leukopenia. For purposes of the opinion, the higher calculated radiation dose of 14.2 rem would be used. The opinion quotes the reference Medical Effects of Ionizing Radiation which includes a discussion of the kinetic effects of a post radiation event in hematopoietic tissue and notes that "[s]uch changes are not seen with acute marrow doses of less than 10 to 20 Gy [1000 to 2000 rads] in a relatively acute regimen." The memorandum further states:
 
The radiation dose to the Veterans bone marrow was 14.2 rem. This is far below the doses [1000 to 2000 rads] mentioned [above]. Also, the fact that leukopenia did not manifest until 32 years after exposure is not supportive of the claim. Leukopenic blood changes would be seen within days (or even hours). 
 
Considering the above, it was opined that it was not likely that the Veteran's leukopenia was caused by exposure to ionizing radiation during service.
 
On August 5, 2016, the Director, Compensation Service provided an advisory opinion. Based on a review of the August 4th memorandum, as well as the claims folder, it was their opinion that there was no reasonable possibility that the Veteran's leukopenia could be attributed to ionizing radiation exposure while in service. 
 
Thereafter, a clarification was requested as to why the dose estimate of 17.9 rem was not used in formulating the August 2016 advisory opinion. The response from the Director, Compensation Service dated August 16, 2016 indicates that they requested clarification from the Veterans Health Administration and received the following response:
 
Since Plutonium (Pu) is a bone-seeker the dose to the surface of the bone would be the highest we would expect to see in the body. If high enough of a dose we might see changes to the bone, such as osteosarcoma, etc. 
 
All of the other doses mentioned (that result in the 50 year committed effective dose to the whole body) are a result of the retained [plutonium] in the skeleton; as it decays and ever so slowly leaves the body; so slowly that one would die of natural causes before it is all gone. The committed effective dose is not the dose to the bone marrow. Even if we call the 17.9 rem the dose to the marrow, it makes no difference. He does not have cancer, so there is no calculation in IREP (Interactive Radio Epidemiological Program of the National Institute of Occupational Safety and Health). If he had a bone marrow cancer of some type (leukemia) we could run the numbers in IREP. By the way, I did this [ran the potential scenario through IREP]. PC (probability of cancer) is less than 20% at the 99% CL [confidence level]. 
 
Based on this assessment, the August 2016 advisory opinion remained the same and there was no reasonable possibility that the Veteran's leukopenia was the result of exposure to ionizing radiation. It was noted, however, that there was a reasonable possibility that the skin cancer was the result of exposure to ionizing radiation. 
 
In September 2016, another clarification was received from the Director, Compensation Service. This is identical to the August 16th clarification as concerns the leukopenia.  
 
Throughout the appeal period, the Veteran has submitted extensive argument. Most recently, in February 2017, he challenged the validity of the August 4, 2016 memorandum. Specifically, the finding that leukopenia did not manifest until 32 years after service. He contends that initial laboratory analysis in August 1983 had already begun to cause concern, which was 17 years post-exposure, not 32. Whether leukopenia was diagnosed 17 or 32 years after service is, however, irrelevant as the memorandum indicates that leukopenic blood changes would be seen within days or even hours. 
 
The Veteran also argues that the opinions of his private physicians, who have treated him since 1983, should be considered more probative than those referenced above. The Veteran refers to three specific opinions. 
 
A July 1998 record from the Nevada Cancer Center indicates the Veteran was seen for follow up of leukopenia. It was noted that about 31 years ago he was exposed to plutonium and had been seen for leukopenia. Further evaluation, to include bone marrow aspiration, biopsy, and chromosome analysis, was negative. The physician stated that the Veteran had leukopenia and historically, plutonium exposure appeared to be the positive agent; however, they had been unable to prove this. 
 
An August 2011 record from Dr. L.T. refers to office notes from 2009 and indicates that the principal diagnosis in those notes mentioned that the patient had mild pancytopenia and the etiology was likely related to exposure to heavy radioactive material in January 1996. That was an error and should have been January 1966. The record further stated that the pancytopenia was thought to be related to his exposure to radioactive material while cleaning up two of the four thermonuclear bombs that exploded in Spain. Per the patient, he was exposed to radioactive uranium, plutonium, cesium and yttrium. 
 
A September 2016 statement from the Veteran's primary care physician, Dr. J.F., indicated that the Veteran had chronic leukopenia, anemia, and intermittent thrombocytopenia as a result of exposure to ionizing radiation/plutonium. 
 
The evidence clearly shows that the Veteran was exposed to radiation during service.  Further, he has been diagnosed with leukopenia. Hence, the only question remaining is whether leukopenia was caused by or is related to the in-service radiation exposure. 
 
As set forth, the record contains various opinions addressing nexus. The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so. See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion. Prejean v. West, 13 Vet. App. 444, 448-9 (2000).
 
On review, the May 2012 advisory opinion is not considered probative as it was based on an inaccurate dose estimate. 
 
The Board finds, however, that the August 2016 advisory opinion from the Director, Compensation Service and the September 2016 clarification to be highly probative. The opinion was based on a review of the entire record, to include the radiation review conducted by Dr. M.M., MD, MPH, which discussed the Veteran's history and radiation exposure and considered relevant literature. The memorandum provided by Dr. M.M. was well reasoned and supported by adequate rationale, to include scientific research regarding the effects of radiation exposure. The September 2016 clarification addressed the discrepancy in dose estimates and considered the one most favorable to the Veteran. 
 
The Board does not find the private statements to be as probative. While these physicians all arguably provided positive opinions, none offered any rationale for their statements. There is no indication they reviewed the records or considered applicable dose estimates or scientific research. The Board further notes that "[t]he Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a Veteran's treating physician over the opinion of a VA or other physician." Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993)).
 
The Board acknowledges the Veteran's contentions and his sincere belief that leukopenia is related to his in-service radiation exposure. He has provided substantial argument in support of his claim, but as a lay person, he is not competent to provide an opinion addressing the etiology of a complex disability such as leukopenia.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). His assertions simply do not outweigh the probative opinions of record offered by professionals who have considered both the appellant's medical record and the radiation dose to which he was exposed. 
 
The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



 
ORDER
 
Entitlement to service connection for leukopenia, to include as due to radiation exposure, is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


